Case: 21-60441     Document: 00516103457         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 22, 2021
                                  No. 21-60441
                                                                     Lyle W. Cayce
                                Summary Calendar
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Louis Normand,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:20-CR-73-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Louis Normand, federal prisoner # 22091-043,
   challenges the denial of his motion for compassionate release under the First
   Step Act. See 18 U.S.C. § 3582(c)(1)(A). He contends the district court
   erred in concluding he failed to:      properly exhaust his administrative


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60441     Document: 00516103457           Page: 2   Date Filed: 11/22/2021




                                    No. 21-60441


   remedies; and demonstrate extraordinary-and-compelling reasons warranted
   sentence reduction.
          Denial of a compassionate-release motion is reviewed for abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The
   denial may be affirmed “on any basis supported by the record”, such as the
   court’s analysis of the 18 U.S.C. § 3553(a) sentencing factors. See United
   States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014); Chambliss, 948 F.3d at
   693–94 (noting reversal not justified if “the appellate court might reasonably
   have concluded that a different sentence was appropriate” (citation
   omitted)).
          As reflected above, our court need not consider the district court’s
   exhaustion and extraordinary-and-compelling circumstances conclusions
   because it did not abuse its discretion by, alternatively and independently,
   concluding a sentence reduction was not warranted, based on the 18 U.S.C.
   § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); Chambliss, 948 F.3d at 693–
   94 & n.3 (noting “a court abuses its discretion if it bases its decision on an
   error of law or a clearly erroneous assessment of the evidence” (citation
   omitted)).
          AFFIRMED.




                                         2